Citation Nr: 0713886	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-17 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a restoration of a 40 percent rating for the 
residuals of a low back injury.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from May 1976 to April 1978. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran originally requested a video hearing, but 
cancelled his request in November 2006.


FINDING OF FACT

Prior to April 1, 2003, improvement in the residuals of a low 
back injury has been established.  


CONCLUSION OF LAW

The reduction in the evaluation for the residuals of a low 
back injury from 40 to 20 percent, effective April 1, 2003, 
was proper.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, Part 4, Code 5295 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a Veteran's Claims Assistant Act of 2000 (VCAA) 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VCAA notice, consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The RO provided the veteran with an August 2002 letter, fully 
notifying the veteran of what is required to substantiate his 
claim.  VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letter also specifically notified the veteran to 
provide any evidence in his possession that pertains to the 
claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the claim. 

Additionally, during the pendency of this appeal the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R.      § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and         (5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.      § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran received notice of the 
type of evidence necessary to establish an effective date and 
a disability rating in a March 2006 letter.  

Though the veteran's receipt of full VCAA notice was after 
the initial unfavorable agency decision, the Board finds that 
any defect with respect to the timing of the notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full VCCA-complying notice was not provided 
prior to the initial adjudication of this claim, the veteran 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  See 
Prickett v. Nicholson, 20 Vet.App. 370, 377 (2006).

The Board has also complied with the specific procedural 
requirements for a rating reduction.  Where the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons. The beneficiary will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level. Unless otherwise provided in paragraph (i) of 
this section, if additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires. 38 C.F.R. 
§ 3.105(e) (2006).

The Board concludes that the specific procedural requirements 
for reduction have been satisfied in this case. The record 
shows that the RO entered a rating action proposing a 
reduction of the veteran's 40 percent evaluation to 20 
percent for the residuals of a low back injury in a September 
2002 proposed rating.  The veteran and his representative 
were notified of that proposal by an October 2002 letter, of 
their right to request a hearing, and informing the veteran 
that his benefits would be reduced if he failed to submit 
additional evidence within 60 days.  The RO then took final 
action on the reduction, reducing the rating to 20 percent in 
January 2003, effective April 1, 2003.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present claim, there are VA treatment records and 
multiple VA examinations of record.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The issue is whether the RO properly reduced the evaluation 
for the residuals of a back injury based on the evidence.

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions are 
permitted are specifically limited and carefully 
circumscribed by regulations promulgated by the Secretary. 
Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992).  The 
Court, in Brown v. Brown, 5 Vet. App. 413 (1993), interpreted 
the provisions of 38 C.F.R. § 4.13 to require that in any 
rating reduction case, it must be ascertained, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 provide that in any rating- 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability has actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  The provisions of 38 
C.F.R. § 3.344(c) also establishes that there must be 
improvement before an evaluation is reduced. 

The 40 percent rating for the residuals of the residuals of a 
low back injury were continued in a June 2000 rating 
decision.  At an April 2000 VA examination, the veteran 
reported lower back pain at least every other day and 
sometimes daily, despite treatment.  The pain lasted all day 
and the lower back pain radiated down the right lower 
extremity with tingling and numbness to the right lower 
extremity.  He had more low back pain with prolonged, 
standing, walking, sitting, stooping, and bending forward.  
He also reported pain at night and that he sometimes slept in 
a chair due to the low back pain.

Upon examination, flexion was 50 degrees, extension was 2 
degrees, right lateral flexion was 10 degrees, left lateral 
flexion was 5 degrees, right rotation was 10 degrees, and 
left rotation limited to 2 degrees.  Pain began at 60 degrees 
on flexion and ended at 50 degrees.  Pain began at 5 degrees 
of extension and ended at 2 degrees.  Due to flare ups, the 
examiner noted approximately 50 percent reduction in range of 
motion of the lumbar spine; however, exact degree estimation 
was not feasible.  The examiner stated that pain was visibly 
manifested in the lumbar spine on motion and there was 
moderate paravertebral muscle spasm involving the lumbar 
spine.  There was no fixed deformity involving the lumbar 
spine.  The examiner found a neurological abnormality 
involving the right lower extremity; deep tendon reflexes 
depressed in the right lower extremity.  Pinprick and 
vibratory sensations were also depressed in the right lower 
extremity.  Supine straight leg elevation of the right lower 
extremity was limited to 2 degrees.  X-rays were normal and 
an MRI done in 1997 showed a small central, left paracentral 
disk extrusion at L5-S1 without canal stenosis.  The 
assessment was chronic lumbosacral strain with recurrent 
acute exacerbations associated with small central left 
paracentral extrusion at L5-S1 without canal stenosis by MRI 
of spine, also associated with marked limitation of motion 
involving the lumbar spine, and also associated with sciatic 
radiculopathy involving the right lower extremity.  

At an August 2002 VA examination, the veteran reported acute 
low back pain, non- radiating, precipitated by prolonged 
sitting or walking.  He also had morning stiffness. The pain 
was alleviated by rest.  The veteran reported that he  was 
unable to walk three years prior.  He stated that he had 
injections for pain control and underwent physical therapy.  
Neurological examination showed no deficit, muscle strength 
was 5/5 bilaterally, and deep tendon reflexes were 2+ 
throughout.  Forward flexion was 70 degrees, extension was 20 
degrees, lateral flexion was 25 degrees, and rotation was 30 
degrees.  There was no fixed deformity, postural abnormality, 
weakness or tenderness, or signs of infection.  There was 
mild paravertebral muscle spasm noted in the lumbar region.  
August 2002 x-rays of the lumbar spine were within normal 
ranges and unchanged.  The diagnosis was residuals low back 
injury, stable.

A January 2003 VA treatment record indicated that the veteran 
reported intense pain to his lumbosacral region.  A December 
2003 VA treatment record shows lumbar radiculopathy.  

At a January 2004 VA examination, the veteran reported 
constant pain with daily flare ups, and a 75% reduction in 
range of motion with flare up.  The examiner reported that 
the veteran works on the street selling newspaper and had 
pain at work.  Recreation was affected such that he could no 
longer bike ride and he had difficulty cleaning his feet and 
putting his shoes on.  The veteran underwent physical 
therapy, used a TENS unit, received spinal injections, and 
had one injection of Toradol per month. He reported that when 
the pain is severe, it radiates to his legs.  He had chronic 
numbness and tingling.  He walks with the use of a cane and 
cannot walk more than 15 minutes before having to stop and 
rest.  He does not use a back brace. He has regular stiffness 
and weakness in the back.  There were no episodes of 
incapacitation requiring hospitalization in the past 12 
months.  He had moderate impairment due to his lower back 
condition.  Forward flexion was 40 degrees, extension was 0 
degrees, bilateral lateral flexion was 10 degrees, and 
bilateral rotation was 20 degrees.  Estimated decrease range 
of motion with severe flares could not be assessed at this 
time because he was not having a severe flare up.  There was 
no additional decreased range of motion with repetitive use 
during the examination.  There was baseline pain throughout 
the exam.  Upon neurological examination, reflexes were 
intact.  There was decreased sensation to monofilament test 
over the anterior aspect of both calves.  Sensation to light 
touch was intact over the same area.  The veteran reported 
pain radiating down his back down both legs during 
examination with range of motion.  There was tenderness to 
palpation over the lower lumbar region.  A June 2003 x-ray 
was normal.  The diagnosis was chronic lumbosacral strain.  

At a March 2004 VA examination, the examiner noted that the 
veteran reported severe pain while laughing and smiling, then 
stated that there was no evidence that the veteran currently 
had the claimed severe pain.  The veteran stated that the 
flare ups of back pain are the worst pain of his life and 
indicated that due to pain he was only able to sleep three 
hours every night.  The examiner noted that there was no 
evidence of any lack of sleep at the examination; there was 
no "dislocation" around his eyes or any signs that the 
veteran was not sleeping.  The veteran reported pain 
radiating to both lower extremities, associated with some 
fatigue and lack of endurance, but denied any stiffness or 
rectal problems due to his back condition.  Prolonged 
standing or walking, bending, or any activity of daily living 
caused him increased pain in his lower back.  He reported 
that medications did not help with the pain.  He denied using 
a back brace.  He reported that the back pain limited his 
activities at home and slowed down his job as a newspaper 
seller.  Even so, the examiner noted that the veteran was 
working.

The examiner noted that the veteran came to the examination 
with no signs of pain or limping with ambulation.  The 
veteran had obvious Waddell's signs for non-organic signs of 
pain manifested by breakaway weakness and positive simulation 
testing.  The examiner explained that this meant when there 
was testing that did not cause pain and should relieve pain, 
the veteran reported an increase in pain.  The examiner also 
stated that the previous physician did not notice Waddell 
signs for non-organic pain, which were obviously present on 
the veteran.

Upon examination, there was tenderness to deep palpation in 
the lumbosacral area but no muscle spasm felt.  Flexion was 
to 90 degrees with only mild discomfort noted.  The examiner 
noted that the veteran bent to 90 degrees to put on his socks 
and pants.  The veteran declined to perform repetitive motion 
due to pain in his back.  Extension was 35 degrees with 
discomfort, lateral flexion was 40 degrees with discomfort, 
and rotation was 35 degrees with discomfort.  During acute 
flare ups of back pain, the examiner estimated that there 
would be approximately a 10 percent reduction in flexion.  
The examiner based this on MRI results which were mild and 
normal x-rays.  However, the examiner was not able to give 
exact degrees of reduction in range of motion as the veteran 
declined to perform repetitive motion due to pain. The 
examiner opined that there was no functional impairment due 
to the back condition as the physical examination was normal 
with no sensory or reflex deficits.  The final diagnosis was 
chronic bulge at L4-L5 back strain secondary to a very mild 
disk and mild degenerative disc disease L5-S1, but with no 
evidence of radiculopathy to any aspect of the lower 
extremities.  The examiner stated that there were no signs of 
decrease sensory responses in the veteran's lower extremities 
so there were no signs of radiculopathy and that any sign of 
deficits found by the physician on the last examination were 
episodic and probably due chronic hepatitis C.  The examiner 
based this on the fact that the 2003 & 2004 MRI's showed that 
disk protrusion was small and did not impinge upon any aspect 
of the nerves, so there was no evidence of compression of the 
sciatic nerve.  The examiner also stated that there was 
currently no evidence of sensory deficit in the lower 
extremities, well developed muscles in the lower extremities, 
strength was good, and patellar reflexes and ankle jerks were 
within normal limits.  

A March 2004 MRI private showed an impression of disc 
osteophyte complex and degenerative disc disease at L5-S1 
with mild spinal stenosis.        

At a June 2004 VA examination, the veteran reported moderate 
constant pain radiating to his legs bilaterally with no 
change.  He had flare ups with very severe low back pain 
occurring daily lasting for two hours and aggravated by 
standing; these flare ups were alleviated by using a TENS 
unit, medications, and wearing a back brace.  He reported 
that flare ups make it hard for him to move and limit him 
from doing activities at home.  He also indicated that his 
job selling newspapers required him to be on his feet.  He 
reported that he can no longer ride his bike due to back 
pain.

Upon examination, there was pain elicited bilaterally on deep 
palpation of the paravertebral muscles, however there was no 
muscle spasm or weakness identified.  The veteran had flexion 
from 0 to 85 degrees with pain starting at 80 degrees and 
ending at 65 degrees; extension was from 0 to 30 degrees; 
left and right lateral flexion was from 0 to 30 degrees; left 
lateral rotation was from 0 to 40 degrees; and right lateral 
rotation was from 0 to 45 degrees.  With repetitive flexion, 
there was no limitation of flexion at 85 degrees.  There were 
obvious positive Waddell's testing for non-organic signs of 
pain, manifested with breakaway weakness and positive 
simulation testing.  During acute flare ups, there was 
approximately 10% reduction of flexion, which was an estimate 
since the veteran did not have an acute flare-up during 
examination.  The examiner opined that there was no 
functional impairment secondary to his low back condition.  
An 2004 MRI showed disk osteophyte complex and degenerative 
disk disease at L5-S1 with mild spinal stenosis.  The 
impression was chronic low back strain secondary to a very 
mild broad based disk bulge at L4-L5 and mild degenerative 
disk disease at L5-S1 but with no evidence of radiculopathy 
found.  

2004 VA treatment records show moderate low back pain and a 
diagnosis of lumbago and treated with physical therapy.  
. 
At a January 2006 VA examination, the veteran reported that 
the back pain was worse with standing, prolonged walking, and 
prolonged sitting.  He experienced severe fatigue, mild 
stiffness, severe spasm on the left lower back, and constant 
severe lower back pain radiating to the left hip and left 
leg.  He reported wearing a brace and being unable to walk 
more than a few yards.  The examiner noted a diagnosis of 
intervertebral disc syndrome but no incapacitating episodes 
in the last 12 months.  The veteran was employed selling 
newspapers. 

Upon examination, there was no objective evidence of spasm, 
atrophy, guarding, or weakness on the left lumbar 
sacrospinalis. There was mild pain with motion and mild 
weakness on lumbar sacrospinalis.  On right lumbar 
sacrospinalis, there was no spasm, atrophy, guarding or 
weakness.  There was mild pain with motion and mild 
tenderness.  The muscle spasm, localized tenderness or 
guarding was not severe enough to be responsible for abnormal 
gait or spinal contour.  The veteran had flexion from 0 to 90 
degrees with pain at 70 degrees; extension was from 0 to 20 
degrees with pain at 30 degrees; right and left lateral 
flexion were from 0 to 20 degrees; and right and left lateral 
rotation were from 0 to 30 degrees. The examiner stated that 
during the interview and physical examination, the veteran 
did not have signs of constant very severe pain.  During 
repetitive flexion of his lower back, there was some signs of 
fatigability but no changes in the flexion of his lower back.  
The examiner could not offer an estimate about range of 
motion on flare-ups because the veteran denied flare ups.  It 
was the examiner's estimate that during repetitive use of his 
lower back there was mild functional limitation aggravated by 
morbid obesity and mostly manifested by pain.  There was no 
additional loss of motion on repetitive use of the joint due 
to pain, fatigue, weakness, or lack of endurance.  Though the 
range of motion was reduced, the examiner stated that it was 
normal for the veteran and his obesity prevented him from 
having full range of motion.  X-rays showed a narrowing of 
the L5-S1 intervertebral disc consistent with the presence of 
degenerative disc disease; there was no evidence of 
spondylosis or spondylolisthesis.  Spinous processes, 
sacroiliac joints appeared normal and vertebral body height 
was preserved.  The examiner stated that the veteran had 
chronic low back strain secondary to mild degenerative disc 
disease at L5-S1 with no evidence of radiculopathy found.  
There were significant effects on occupation as the back 
disability slowed him down, but the veteran was able to due 
his duties.  Daily activities such as chores, shopping, 
exercise, traveling, feeing, bathing, dressing, toileting, 
grooming were severely effected.  

As noted, in order for a rating to be properly reduced, the 
evidence must reflect an actual change in the disability. The 
evidence must show that there was an improvement in the 
disability and that the improvement reflects an improvement 
under the ordinary conditions of life and work. 

Improvement

The Board initially notes that the rating decision proposing 
the reduction and the decision that reduced the rating are 
flawed, but not fatally so.  Nothing in these decisions 
reflects the concept of improvement and the AOJ failed to 
discuss the concept of improvement.  However, this error is 
not fatal as the Board finds that there is actual improvement 
and the rating reduction was warranted.  In these decisions, 
the AOJ reported, based on an August 2002 VA examination, 
that the veteran had forward flexion of 70 degrees, extension 
of 20 degrees, lateral flexion of 25 degrees bilaterally, 
rotation of 30 degrees bilaterally, and paravertebral muscle 
spasm.  The AOJ also noted that the x-ray series from 1999 to 
2002 were essentially negative, within the range of normal, 
and unchanged.  Based on these findings, the AOJ reduced the 
rating to 20 percent.

Though the AOJ failed to discuss improvement, a cumulative 
review of the record shows that the residuals of a back 
injury have improved.  At the time the 40 percent rating was 
last continued, in a June 2000 rating decision, the veteran's 
flexion was 50 degrees, extension was 2 degrees, right 
lateral flexion was 10 degrees, left lateral flexion was 5 
degrees, right rotation was 10 degrees, and left rotation 
limited to 2 degrees.  During to flare ups, the examiner 
noted approximately 50 percent reduction in range of motion 
of the lumbar spine; however, exact degree estimation was not 
feasible.  The examiner stated that pain was visibly 
manifested in the lumbar spine on motion and there was 
moderate paravertebral muscle spasm involving the lumbar 
spine.  The examiner found a neurological abnormality.  The 
assessment was chronic lumbosacral strain with recurrent 
acute exacerbations associated with small central left 
paracentral extrusion at L5-S1 without canal stenosis by MRI 
of spine and also associated with marked limitation of motion 
involving the lumbar spine and also associate with sciatic 
radiculopathy involving the right lower extremity.  

A comparison of the two most critical and equally complete 
examinations reflects additional mobility in flexion, 
extension, lateral flexion and rotation.  Whether evaluated 
on the basis of just flexion or movements in all planes, 
there was increased mobility.  Therefore, at the time of the 
decision to reduce, there was evidence of improvement, the 
improvement warranted a reduced evaluation and the reduction 
in the evaluation was proper.  38 C.F.R. § Part 4, Code 5292, 
5295.

All the evidence of record

The Board has an obligation to consider all the evidence of 
record.  Clearly, a determination as to whether a reduction 
is justified must be based upon the evidence of record at the 
time of the reduction.  As noted above, the AOJ was justified 
in the reduction of the evaluation.  Since then, there has 
been a flood of medical evidence confirming improvement.  
This evidence cannot serve as a basis to support the decision 
to reduce; however, it is confirmatory evidence that the 
decision to reduce was justified.  In the August 2002 VA 
examination, flexion was 70 degrees and extension was 20 
degrees; additionally, the VA examiner noted no neurological 
deficits.  At a March 2004 VA examination, the veteran's 
flexion was 90 degrees, and the veteran was able to bend over 
to put on his pants and socks.  In June 2004, flexion was 85 
degrees and in January 2006, flexion was 90 degrees.  These 
flexion values, when compared to the 50 degrees of flexion 
reported in April 2000, increased to the point where the 
veteran has almost a full range of motion on flexion.  Though 
no examiner has offered a precise estimate as to the 
reduction of range of motion during flare ups or repetitive 
motion, this is either because the veteran denied flare ups, 
flare ups were not present during the examination, there was 
no decline in range of motion on repetitive motion, or the 
veteran declined to perform repetitive motion due to 
subjective pain.  The provided estimates show a current 
approximation of a 10 percent reduction in range of motion, 
compared to the 50 percent reduction of range of motion 
reported in April 2000.  Overall, the Board finds improvement 
on flexion and extension.

The Board notes that the January 2004 VA examination noted 40 
degrees flexion and extension was 0 degrees.  However, in 
March 2004, the veteran had 90 degrees of flexion and 35 
degrees of extension, the Board finds the January 2004 
examination to not be an accurate reflection of the veteran's 
actual range of motion.  Additionally, in all subsequent VA 
examinations, the veteran's flexion was between 85 and 90 
degrees.  Therefore, the Board finds that the January 2004 VA 
examination's reporting of flexion and extension were not an 
accurate reflection of the veteran's range of motion at that 
time. 

Moreover, there is overwhelming evidence that any 
radiculopathy is not due to the low back disability.  The 
April 2000 VA examiner found that the veteran had back 
disability had associated sciatic radiculopathy involving the 
right lower extremity.  Since then, the medical evidence 
shows that any sensory deficits are due to hepatitis C and 
are not due to the low back disability.  Though the January 
2004 VA examiner noted abnormality on neurological 
examination, the March 2004 VA examiner specifically stated 
that there were no signs of decrease sensory responses in the 
veteran's lower extremities so there were no signs of 
radiculopathy.  The March 2004 VA examiner specifically noted 
that the January 2004 VA examiner noted signs of deficit, but 
reported that these were episodic and probably due chronic 
hepatitis C.  The examiner based this on the fact that the 
2003 & 2004 MRI's showed that disk protrusion was small and 
did not impinge upon any aspect of the nerves, so there was 
no evidence of compression of the sciatic nerve.  The 
examiner also stated that there was currently no evidence of 
sensory deficit in the lower extremities, well developed 
muscles in the lower extremities, strength was good, and 
patellar reflexes and ankle jerks were within normal limits.  
Additionally, the June 2004 and January 2006 affirmatively 
noted no radiculopathy.  Therefore, as the medical evidence 
since April 2000 shows that any radiculopathy is not part of 
the low back disability.

Finally, the Board notes that the veteran has reported 
radiculopathy due to his low back disability, functional 
limitation, difficulty working, difficulty sleeping, severe 
pain, and a 75 percent reduction in range of motion on flare 
ups.  However, on several occasions the veteran has 
demonstrated that he has nearly full functional motion, which 
is demonstrated by his ability to tie his shoes and put on 
his pants.  Additionally, though the veteran reported up to a 
75 percent loss of range of motion on repetitive motion, 
there was no objective medical indication of this.  While the 
Board fully acknowledges that the veteran experiences 
limitation of motion, the objective medical shows that the 
loss of range of motion is not as severe as described by the 
veteran.  Though the veteran claims that he is incapable of 
activities, he has demonstrated on VA examinations that he 
has almost a full range of flexion and extension, can walk 
without a limp or apparent pain, and can bend over to put on 
his socks and pants.  Though the veteran's complaints are 
noted, the evidence shows that these complaints and his 
functional limitations are not consistent with the medical 
evidence of record.  

In this regard, the Board specifically notes the comments of 
the March and June 2004 VA examiners who found positive 
Waddell's signs.  The March 2004 VA examiner stated that the 
veteran had obvious Waddell's signs for non-organic signs of 
pain manifested by breakaway weakness and positive simulation 
testing.  The examiner explained that this meant when there 
was testing that did not cause pain and should relieve back 
pain, the veteran reported an increase in pain.  The 
veteran's lay statements pale in comparison to the 
observations made by the VA examiners and the objective 
medical evidence.

Finally, the Board finds that this improvement in the low 
back disability reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  In the August 2000 VA examination, the veteran self-
reported that he was unable to walk three years prior.  
However, as shown from the evidence which prompted the rating 
reduction, the veteran is able to walk and in fact sells 
newspapers as employment.  

In summary, Board finds that restoration of a 40 percent 
rating for the residuals of a low back injury is not 
warranted.  Based on a review of the entire recorded history, 
there has been an actual change in the condition based on 
thorough examinations.  As the 40 percent rating was in 
effect from September 8, 1999 to April 1, 2003, less than 
five years, 38 C.F.R. § 3.344(a) and (b), pertaining to 
stabilization of disability ratings, do not apply, and 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).


ORDER

Restoration of a 40 percent rating for the residuals of a low 
back injury is denied.



____________________________________________
H.N. SCHWAARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


